In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-14-00210-CV
                                  ________________________

                  IN RE WILLIAM WALTER YOUNGSTROM, RELATOR


                     Original Proceeding Arising from the 355th District Court
                                      Hood County, Texas
                Trial Court No. 12355; Honorable Ralph H. Walton, Jr., Presiding


                                            June 16, 2014

                                MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Relator, William Walter Youngstrom, proceeding pro se, files this mandamus

proceeding complaining of Matthew A. Mills, his court-appointed appellate attorney in

Youngstrom v. State, Cause Number 07-13-00385-CR. He alleges Mills refused to

raise certain issues in his direct appeal which denied him effective assistance of

counsel.1 We dismiss this proceeding for want of jurisdiction.




       1
          This Court delivered its opinion and judgment affirming Relator’s conviction for delivery of a
controlled substance on June 9, 2014. See Youngstrom v. State, No. 07-13-00385-CR, 2014 Tex. App.
LEXIS 6215, at *1 (Tex. App.—Amarillo June 9, 2014, no pet. h.).
       This Court has the authority to issue a writ of mandamus necessary to enforce

our jurisdiction, consistent with the principles of law regulating such a writ, against a

judge of a district or county court in our district. TEX. GOV'T CODE ANN. ' 22.221(a), (b)

(West 2004). An attorney representing an appellant on direct appeal is not within our

jurisdictional reach. Furthermore, Relator has not demonstrated that issuance of a writ

of mandamus is necessary to enforce our jurisdiction. In re Coronado, 980 S.W.2d 691,

692-93 (Tex. App.—San Antonio 1998, no pet.). Consequently, we have no authority to

issue a writ of mandamus against Matthew A. Mills.


       Accordingly, the petition for writ of mandamus is dismissed for want of

jurisdiction.


                                                Patrick A. Pirtle
                                                     Justice




                                            2